


110 HRES 1331 IH: Second Amendment Enforcement

U.S. House of Representatives
2008-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1331
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2008
			Mr. Souder submitted
			 the following resolution; which was referred to the
			 Committee on
			 Rules
		
		RESOLUTION
		Providing for the consideration of the bill
		  (H.R. 1399) to restore Second Amendment rights in the District of
		  Columbia.
	
	
		That immediately upon the adoption of this
			 resolution the House shall without intervention of any point of order consider
			 in the House the bill (H.R. 1399) to restore Second Amendment rights in the
			 District of Columbia. The amendment printed in section 2 of this resolution
			 shall be considered as adopted. The bill, as amended, shall be considered as
			 read. All points of order against the bill, as amended, are waived. The
			 previous question shall be considered as ordered on the bill, as amended, to
			 final passage without intervening motion except: (1) one hour of debate on the
			 bill equally divided and controlled by the majority leader and the minority
			 leader, or their designees; and (2) one motion to recommit with or without
			 instructions.
		2.The amendment referred to in section 1 is
			 as follows: Strike all after the enacting clause and insert the
			 following:
			
				1.Short
				titleThis Act may be cited as
				the Second Amendment Enforcement
				Act.
				2.Congressional
				findingsCongress finds the
				following:
					(1)The Second
				Amendment to the United States Constitution provides that the right of the
				people to keep and bear arms shall not be infringed.
					(2)As the Congress and
				the Supreme Court of the United States have recognized, the Second Amendment to
				the United States Constitution protects the rights of individuals, including
				those who are not members of a militia or engaged in military service or
				training, to keep and bear arms.
					(3)The law-abiding
				citizens of the District of Columbia are deprived by local laws and by public
				housing leases of handguns, rifles, and shotguns that are commonly kept by
				law-abiding persons throughout the United States for sporting use and for
				lawful defense of their persons, homes, businesses, and families.
					(4)The District of
				Columbia has one of the highest per capita murder rates in the Nation, which
				may be attributed in part to local laws prohibiting possession of firearms by
				law-abiding persons who would otherwise be able to defend themselves and their
				loved ones in their own homes and businesses.
					(5)The Federal Gun
				Control Act of 1968, as amended by the Firearms Owners’ Protection Act of 1986,
				and the Brady Handgun Violence Prevention Act of 1993, provide comprehensive
				Federal regulations applicable in the District of Columbia as elsewhere. In
				addition, existing District of Columbia criminal laws punish possession and
				illegal use of firearms by violent criminals and felons. Consequently, there is
				no need for local laws which only affect and disarm law-abiding
				citizens.
					(6)Officials of the
				District of Columbia have indicated their intention to continue to unduly
				restrict lawful firearm possession and use by citizens of the District.
					(7)Legislation is
				required to correct the District of Columbia’s law in order to restore the
				fundamental rights of its citizens under the Second Amendment to the United
				States Constitution and thereby enhance public safety.
					3.Reform dc
				council’s authority to restrict firearmsSection 4 of the Act entitled An Act
				to prohibit the killing of wild birds and wild animals in the District of
				Columbia, approved June 30, 1906 (34 Stat. 809; section 1–303.43, D.C.
				Official Code) is amended by adding at the end the following: Nothing in
				this section or any other provision of law shall authorize, or shall be
				construed to permit, the Council, the Mayor, any governmental or regulatory
				authority of the District of Columbia, or any independent authority of the
				District government, to prohibit, constructively prohibit, or unduly burden the
				ability of persons not prohibited from possessing firearms under Federal law
				from acquiring, possessing in their homes or businesses, or using for sporting,
				self-protection or other lawful purposes, any firearm neither prohibited by
				Federal law nor subject to the National Firearms Act. The District of Columbia
				and its independent authorities shall not have authority to enact or impose
				laws, regulations or lease provisions that discourage or eliminate the private
				ownership or use of firearms..
				4.Repeal dc
				semiautomatic ban
					(a)In
				GeneralSection 101(10) of the Firearms Control Regulations Act
				of 1975 (section 7–2501.01(10), D.C. Official Code) is amended to read as
				follows:
						
							(10)Machine
				  gun means any firearm which shoots, is designed to shoot, or can be
				  readily restored to shoot automatically, more than 1 shot, without manual
				  reloading, by a single function of the trigger, and includes the frame or
				  receiver of any such weapon, any part designed and intended solely and
				  exclusively, or combination of parts designed and intended, for use in
				  converting a weapon into a machine gun, and any combination of parts from which
				  a machine gun can be assembled if such parts are in the possession or under the
				  control of a
				  person.
							.
					(b)Conforming
				Amendment to Provisions Setting Forth Criminal PenaltiesSection
				1(c) of the Act of July 8, 1932 (47 Stat. 651; section 22–4501(c), D.C.
				Official Code) is amended to read as follows:
						
							(c)Machine
				  gun, as used in this Act, has the meaning given such term in section
				  101(10) of the Firearms Control Regulations Act of
				  1975.
							.
					5.Repeal
				registration requirement
					(a)Repeal of
				Requirement
						(1)In
				generalSection 201(a) of the Firearms Control Regulations Act of
				1975 (section 7–2502.01(a), D.C. Official Code) is amended by striking
				any firearm, unless and all that follows through paragraph (3)
				and inserting the following: any firearm described in subsection
				(c)..
						(2)Description of
				firearms remaining illegalSection 201 of such Act (section
				7–2502.01, D.C. Official Code) is amended by adding at the end the following
				new subsection:
							
								(c)A firearm
				  described in this subsection is any of the following:
									(1)A sawed-off
				  shotgun.
									(2)A machine
				  gun.
									(3)A short-barreled
				  rifle.
									.
						(3)Conforming
				amendmentThe heading of section 201 of such Act (section
				7–2502.01, D.C. Official Code) is amended by striking Registration
				requirements and inserting Firearm Possession.
						(b)Conforming
				Amendments to Firearms Control Regulations ActThe Firearms
				Control Regulations Act of 1975 is amended as follows:
						(1)Sections 202
				through 211 (section 7–2502.02 through 7–2502.11, D.C. Official Code) are
				repealed.
						(2)Section 101
				(section 7–2501.01, D.C. Official Code) is amended by striking paragraph
				(13).
						(3)Section 401
				(section 7–2504.01, D.C. Official Code) is amended—
							(A)in subsection (a),
				by striking the District; and all that follows and inserting the
				following: the District, except that a person may engage in hand
				loading, reloading, or custom loading of ammunition for non-commercial
				use.; and
							(B)in subsection (b),
				by striking which are unregisterable under section 202 and
				inserting which are prohibited under section 201.
							(4)Section 402
				(section 7–2504.02, D.C. Official Code) is amended—
							(A)in subsection (a),
				by striking Any person eligible to register a firearm and all
				that follows through such business, and inserting the following:
				Any person not otherwise prohibited from possessing or receiving a
				firearm under Federal or District law, or from being licensed under section 923
				of title 18, United States Code,; and
							(B)in subsection (b),
				by amending paragraph (1) to read as follows:
								
									(1)The applicant’s
				  name;
									.
							(5)Section 403(b)
				(section 7–2504.03(b), D.C. Official Code) is amended by striking
				registration certificate and inserting dealer’s
				license.
						(6)Section 404(a)(3)
				(section 7–2504.04(a)(3), D.C. Official Code) is amended—
							(A)in subparagraph
				(B)(i), by striking registration certificate number (if any) of the
				firearm,;
							(B)in subparagraph
				(B)(iv), by striking holding the registration certificate and
				inserting from whom it was received for repair;
							(C)in subparagraph
				(C)(i), by striking and registration certificate number (if any) of the
				firearm;
							(D)in subparagraph
				(C)(ii), by striking registration certificate number or;
							(E)by striking
				subparagraphs (D) and (E).
							(7)Section 406(c)
				(section 7–2504.06(c), D.C. Official Code) is amended to read as
				follows:
							
								(c)Within 45 days of
				  a decision becoming effective which is unfavorable to a licensee or to an
				  applicant for a dealer’s license, the licensee or application shall—
									(1)lawfully remove
				  from the District all destructive devices in his inventory, or peaceably
				  surrender to the Chief all destructive devices in his inventory in the manner
				  provided in section 705; and
									(2)lawfully dispose,
				  to himself or to another, any firearms and ammunition in his
				  inventory.
									.
						(8)Section 407(b)
				(section 7–2504.07(b), D.C. Official Code) is amended by striking would
				not be eligible and all that follows and inserting is prohibited
				from possessing or receiving a firearm under Federal or District
				law..
						(9)Section 502
				(section 7–2505.02, D.C. Official Code) is amended—
							(A)by amending
				subsection (a) to read as follows:
								
									(a)Any person or
				  organization not prohibited from possessing or receiving a firearm under
				  Federal or District law may sell or otherwise transfer ammunition or any
				  firearm, except those which are prohibited under section 201, to a licensed
				  dealer.
									;
							(B)by amending
				subsection (c) to read as follows:
								
									(c)Any licensed
				  dealer may sell or otherwise transfer a firearm to any person or organization
				  not otherwise prohibited from possessing or receiving such firearm under
				  Federal or District
				  law.
									;
							(C)in subsection (d),
				by striking paragraphs (2) and (3); and
							(D)by striking
				subsection (e).
							(10)Section 704
				(section 7–2507.04, D.C. Official Code) is amended—
							(A)in subsection (a),
				by striking any registration certificate or and inserting
				a; and
							(B)in subsection (b),
				by striking registration certificate,.
							(c)Other Conforming
				AmendmentsSection 2(4) of the Illegal Firearm Sale and
				Distribution Strict Liability Act of 1992 (section 7–2531.01(2)(4), D.C.
				Official Code) is amended—
						(1)in subparagraph
				(A), by striking or ignoring proof of the purchaser’s residence in the
				District of Columbia; and
						(2)in subparagraph
				(B), by striking registration and.
						6.Repeal handgun
				ammunition ban
					(a)Definition of
				Restricted Pistol BulletSection 101(13a) of the Firearms Control
				Regulations Act of 1975 (section 7–2501.01(13a)) is amended to read as
				follows:
						
							(13)(A)Restricted pistol
				  bullet means—
									(i)a projectile or
				  projectile core which may be used in a handgun and which is constructed
				  entirely (excluding the presence of traces of other substances) from one or a
				  combination of tungsten alloys, steel, iron, brass, bronze, beryllium copper,
				  or depleted uranium; or
									(ii)a full-jacketed
				  projectile larger than .22 caliber designed and intended for use in a handgun
				  and whose jacket has a weight of more than 25 percent of the total weight of
				  the projectile.
									(B)The term
				  restricted pistol bullet does not include shotgun shot required by
				  Federal or State environmental or game regulations for hunting purposes, a
				  frangible projectile designed for target shooting, a projectile which the
				  Attorney General of the United States (pursuant to section 921(a)(17) of title
				  18, United States Code) finds is primarily intended to be used for sporting
				  purposes, or any other projectile or projectile core which the Attorney General
				  finds is intended to be used for industrial purposes, including a charge used
				  in an oil and gas well perforating
				  device.
								.
					(b)Repeal of
				BanSection 601 of the Firearms Control Regulations Act of 1975
				(section 7–2506.01, D.C. Official Code) is amended—
						(1)by striking
				ammunition each place it appears (other than paragraph (4)) and
				inserting restricted pistol bullets; and
						(2)by striking
				paragraphs (3) and (4).
						7.Restore right of
				self defense in the homeSection 702 of the Firearms Control
				Regulations Act of 1975 (section 7–2507.02, D.C. Official Code) is
				repealed.
				8.Remove criminal
				penalties for possession of unregistered firearms
					(a)In
				GeneralSection 706 of the Firearms Control Regulations Act of
				1975 (section 7–2507.06, D.C. Official Code) is amended—
						(1)by striking
				that: and all that follows through (1) A and
				inserting that a; and
						(2)by striking
				paragraph (2).
						(b)Effective
				DateThe amendments made by subsection (a) shall apply with
				respect to violations occurring after the 60-day period which begins on the
				date of the enactment of this Act.
					9.Remove criminal
				penalties for carrying a firearm in one’s dwelling or other premises
					(a)In
				GeneralSection 4(a) of the Act of July 8, 1932 (47 Stat. 651;
				section 22–4504(a), D.C. Official Code) is amended—
						(1)in the matter
				before paragraph (1), by striking a pistol, and inserting the
				following: except in his dwelling house or place of business or on other
				land possessed by that person, whether loaded or unloaded, a firearm,;
				and
						(2)by striking
				except that: and all that follows through (2) If the
				violation and inserting except that if the
				violation.
						(b)Treatment of
				Certain ExceptionsSection 5(a) of such Act (47 Stat. 651;
				section 22–4505(a), D.C. Official Code) is amended—
						(1)by striking
				pistol each place it appears and inserting
				firearm; and
						(2)by striking the
				period at the end and inserting the following: , or to any person while
				carrying or transporting a firearm used in connection with an organized
				military activity, a target shoot, formal or informal target practice, sport
				shooting event, hunting, a firearms or hunter safety class, trapping, or a dog
				obedience training class or show, or the moving by a bona fide gun collector of
				part or all of the collector’s gun collection from place to place for public or
				private exhibition while the person is engaged in, on the way to, or returning
				from that activity if each firearm is unloaded and carried in an enclosed case
				or an enclosed holster, or to any person carrying or transporting a firearm in
				compliance with sections 926A, 926B, or 926C of title 18, United States
				Code..
						(c)Effective
				DateThe amendments made by this section shall apply with respect
				to violations occurring after the 60-day period which begins on the date of the
				enactment of this Act.
					10.Repealing strict
				liability for manufacturersSection 7–2551, D.C. Official Code, is
				repealed.
				.
		
